Notice of Pre-AIA  or AIA  Status
 	-The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 09/08/2020 havingclaims 7-12 pending and presented for examination.
Priority
2.  	Application filed on 07/31/2019 is a has PRO 371 of PCT/JP2018/003325 02/01/2018 FOREIGN APPLICATIONS JAPAN 2017-017128 02/01/2017 are acknowledged.
Drawings
3.  	The drawings were received on 07/31/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/31/2019, 09/08/2020, 12/28/2020, 06/09/2021 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/11/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 7-8, 14-16 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20120039286 A1 Okubo et al. (Hereinafter “Okubo").
 	As per claim 7,    (New) a terminal comprising: Okubo teaches a processor that maps a demodulation reference signal for an uplink shared channel to a set of equally spaced multiple subcarriers based on information of the demodulation reference signal (para    [[0034]] fig. 4, 6, configured to be mapped over the entire system bandwidth at an approximately equal interval in order to obtain a frequency diversity gain); and a transmitter that transmits the demodulation reference signal (para [0019][0034], transmitting the by user terminal the information to the base station ).
	As per claim 8,    (New) Okubo teaches the terminal according to claim 7, wherein the information of the demodulation reference signal is a cyclic shift field included in a downlink control information for scheduling the uplink shared channel (para [0051], PHICH can be changed by the cyclic shift index of a demodulation reference signal for demodulating a PUSCH signal).
As per claim 14.    (New) Okubo teaches a radio communication method for a terminal, comprising: mapping a demodulation reference signal for an uplink shared 
As per claim 15, (New) Okubo teaches a base station comprising: a transmitter that controls to transmit, to a terminal, information of demodulation reference signal for an uplink shared channel, the information being used to map the demodulation reference signal to a set of equally spaced multiple subcarriers (para [0078], fig.9, para [[0034]] fig, 4, 8, configured to be mapped over the entire system bandwidth at an approximately equal interval in order to obtain a frequency diversity gain); and a receiver that receives, from the terminal, the demodulation reference signal (para [0078], fig.9, base station receives the information from the mobile station reference signal information).
 As per claim 16,  (New) Okubo teaches a system comprising: a terminal that comprises: a processor that maps a demodulation reference signal for an uplink shared channel to a set of equally spaced multiple subcarriers based on information of the demodulation reference signal(para [[0034]] fig, 4, 8, configured to be mapped over the entire system bandwidth at an approximately equal interval in order to obtain a frequency diversity gain);; and a first transmitter that transmits the demodulation reference signal(para [0019][0034], transmitting the by user terminal the information to the base station ).; and a base station that comprises: a second transmitter that controls to transmit the information to the terminal; and a receiver that receives the demodulation .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
5.	Claim(s) 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo further view of US PG Pub US 20170317794 A1 to YOU et al (hereinafter YOU).
	As per claim 9,    (New) Okubo teaches the terminal according to claim 7, YOU teaches  wherein the demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time Interval (TTI) shorter than a subframe (para [0188], demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time Interval ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Okubo by wherein the demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time Interval (TTI) shorter than a subframe as suggested by YOU, this modification would benefit   Okubo for efficient data transfer in a mobile communication system.
	As per claim 10,    (New) Okubo teaches the terminal according to claim 8, YOU teaches wherein the demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time interval (TTI) shorter than a 
Examiner supplies the same rationale as supplied in claim 9.
5.	Claim(s) 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo further view of US PG Pub US 20160374060 A1 to Lim et al (hereinafter Lim).
	As per claim 11,    (New) Okubo teaches the terminal according to claim 7, Lim teaches wherein the processor applies transmission power control to the demodulation reference signal, which is different from transmission power control applied to a demodulation reference signal for an uplink shared channel that is not mapped to the set of equally spaced multiple subcarriers (para [0150],reference signal such as DM-RS is transmitted by applying a power compared with other reference signal within the other ofdm signal which are power to be transmitted). US 20160374060 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Okubo by applies transmission power control to the demodulation reference signal, which is different from transmission power control applied to a demodulation reference signal for an uplink shared channel that is not mapped to the set of equally spaced multiple subcarriers as suggested by Lim, this modification would benefit   Okubo for for transmitting additional information and signals needed for a more effective and efficient MUST operation to the UEs.
 As per claim 12,    (New') Okubo teaches the terminal according to claim 8, Lim teaches wherein the processor applies transmission power control to the demodulation 
 Examiner supplies the same rationale as supplied in claim 11.
	As per claim 13,    (New) Okubo teaches the terminal according to claim 9, Lim teaches wherein the processor applies transmission power control to the demodulation reference signal, which is different from transmission power control applied to a demodulation reference signal for an uplink shared channel that is not mapped to the set of equally spaced multiple subcarriers (para [0150], reference signal such as DM-RS is transmitted by applying a power compared with other reference signal within the other ofdm signal which are power to be transmitted ).
Examiner supplies the same rationale as supplied in claim 11.
Response to Arguments
On page 4 of applicant's argument regarding claim 7, applicant argues that, "Applicant respectfully disagrees. The above limitation requires that the demodulation reference signal (DMRS) to be mapped for an uplink shared channel (PUSCH). However, the cited portions of Okubo fail to disclose such a limitation". Applicant's argument have been considered but applicant doesn’t claim the  limitation PUSCH in the recited claim.

	On page 7 of applicant's argument regarding claim 8, applicant argues that, "Applicant respectfully disagrees. The above limitation requires that the information of the DMRS is a cyclic shift field. However, the cited portions of Okubo fail to disclose such limitation as arranged in the claim. Applicant’s agreement have been considered but not persuasive. Okubo teaches para [0051],reference signal is a cyclic shift field included in a downlink control information for scheduling the uplink shared channel as part of the information.
 	On page 8 of applicant's argument regarding claim 9 and 10, applicant argues that, "You fails to supply that which Okubo lacks. Specifically, while paragraph [0188] of You may describe a DMRS that is in a transmission time interval (TTI) shorter 
 	On page 8 of applicant's argument regarding claim 11-13  applicant argues that, "Claims 12 and 13 recite substantially similar limitations. In the Office Action, the Examiner contends that paragraph [0150] of Lim teaches that a “reference signal such as DMRS is transmitted by applying a power compared with other reference signal within the other OFDM signal which are power to be transmitted.” Office Action, page 6. Applicant respectfully disagrees. The above limitation requires that the transmission power control to the DMRS to be different from the transmission power control to the DMRS that is not mapped to the set of equally spaced multiple subcarriers. However, the cited portions of Lim fail to teach such limitation. Lim in para [0150] teaches reference signal such as DM-RS is transmitted by applying a power compared with other reference signal within the other ofdm signal which are power to be transmitted


Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20130028212 A1; US Patent Publication US 20120218882 A1,   US Patent Publication US 20130336273 A1
 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/ANEZ C EBRAHIM/           Primary Examiner, Art Unit 2467